Filed 10/20/15 P. v. Powell CA2/6
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.111.5.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SECOND APPELLATE DISTRICT

                                                     DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B263323
                                                                          (Super. Ct. No. 2013028454)
                 Plaintiff and Respondent,                                     (Ventura County)

v.

COLLIN RONALD POWELL,

                   Defendant and Appellant.



                   Collin Ronald Powell appeals from the judgment entered after pleading guilty
to two counts of gross vehicular manslaughter while intoxicated (Pen. Code, § 191.5, subd.
(a))1 and one count of driving with a .08 percent or higher blood alcohol level causing
injuries to multiple victims, while driving with a blood alcohol content exceeding 0.15
percent. (Veh. Code, §§ 23153, subds. (a)-(b); 23558; 23578). The trial court sentenced
appellant to eight years state prison and ordered appellant to pay victim restitution (§
1202.4, subd. (f)), a $5,000 restitution fine (§ 1202.4, subd. (b)), a $5,000 parole revocation
fine (§ 1202.45), a $2,377 fine (Veh. Code, § 23152, subd. (a), a $90 court security fee (§
1465.8), a $443.34 criminal justice fee, and a $120 criminal conviction assessment (Gov.
Code, § 70373).



1   Unless otherwise stated, all statutory references are to the Penal Code.
              We appointed counsel to represent appellant in this appeal. After counsel’s
examination of the record, he filed an opening brief in which no issues were raised.
              On September 1, 2015, we advised appellant that he had 30 days within which
to personally submit any contentions or issues he wished us to consider. No response has
been received. The record reflects that appellant was driving while intoxicated when his
vehicle left the roadway and hit two utility trailers and a large construction backhoe. Two
passengers in the vehicle died and a third passenger suffered major injuries.
              We have reviewed the entire record and are satisfied that appellant's attorney
has fully complied with his responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal.3d 436, 443; People v. Kelly (2006) 40 Cal.4th 106, 126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                                        YEGAN, J.

We concur:



              GILBERT, P.J.



              PERREN, J.




                                              2
                                   David Hirsch, Judge

                            Superior Court County of Ventura

                           ______________________________


             California Appellate Project, under appointment by the Court of Appeal,
Jonathan B. Steiner, Executive Director and Richard Lennon, Staff Attorney, for Appellant.


             No appearance for Respondent.




                                             3